Citation Nr: 0722228	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-13 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to accrued benefits.

3.  Entitlement to non-service-connected Department of 
Veterans Affairs (VA) death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

Service department records show that the veteran had the 
following service during World War II:  Beleaguered status 
from December 1941 to May 1942, prisoner of war status from 
May 1942 to January 1943, no casualty status from January 
1943 to April 1945, and regular Philippine Army service from 
April 1945 to March 1946.  The veteran died in January 1992, 
and his surviving spouse is the appellant in this matter.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The veteran had beleaguered status from December 1941 to 
May 1942, prisoner of war status from May 1942 to January 
1943, no casualty status from January 1943 to April 1945, and 
regular Philippine Army service from April 1945 to March 
1946.  


2.  The veteran died in January 1992; the certificate of 
death includes a cause of death of acute beriberi, which the 
Board finds to be both suspicious and not credible.  

3.  At the time of the veteran's death, he had no adjudicated 
service-connected disabilities and there was no claim for VA 
benefits pending at the time of his death.

4.  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to service.

5.  A claim for accrued benefits was not filed within one 
year of the veteran's death.

6.   The decedent did not possess the requisite service to 
qualify for VA death pension benefits for his surviving 
spouse.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.307, 3.309, 3.312 (2006).

2.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2006).

3.  The criteria for basic eligibility for VA nonservice-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101(2), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  Second, VA has a duty to notify the appellant 
of the information and evidence needed to substantiate and 
complete a claim, notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that she should submit all pertinent 
evidence in her possession.  A notice letter dated in July 
2004 and a statement of the case (SOC) dated in January 2005 
satisfied the above-cited criteria.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In the present appeal, the appellant was provided with 
various forms of notice, cited above, which informed her of 
what type of information and evidence was needed to 
substantiate her claims, but she was not provided with notice 
of the type of evidence necessary to establish either a 
disability rating or effective date for the respective 
claims.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In this 
regard, the preponderance of the evidence is against the 
appellant's claims, and any questions as to the appropriate 
disability rating and/or effective date to be assigned are 
moot.

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to the VA notice.


Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims, to including providing 
testimony at a hearing conducted by the undersigned in July 
2006.  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance. 
 Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide these 
appealed matters.

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claims, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the January 2005 SOC fully 
complied with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to the VA notice.  Therefore, the actions taken by VA have 
essentially cured the error in the timing of notice. 
 Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.


Service Connection for the Cause of Death

The appellant applied for VA death benefits in July 2004.  A 
Marriage Contract reports that the appellant and the veteran 
were married in April 1954.  The Certificate of Death 
reflects that the veteran died in January 1992 of acute 
beriberi.  The veteran had no adjudicated service-connected 
disabilities.

Turning to the evidence in this case, the Board notes that 
service department records (AGUZ Form 632, dated and 
initialed in June 1974 by a Major General) reflect the 
veteran had beleaguered status from December 1941 to May 
1942, prisoner of war status from May 1942 to January 1943, 
no casualty status from January 1943 to April 1945, and 
regular Philippine Army service from April 1945 to March 
1946.

A separation examination report dated in March 1946 shows 
that clinical examination of the veteran was essentially 
normal.  

A letter from the Republic of the Philippines Ministry of 
Health dated in February 1983 indicates that the veteran 
suffered from avitaminosis.

The report of a VA examination conducted in May 1983 noted 
that no residual of avitaminosis was found.  

In March 1984 the veteran claimed to have been maltreated 
during his time as a POW, resulting in nutritional 
deficiencies.

Service connection for avitaminosis was denied by the Board 
in December 1984.  

Diagnoses of several disorders, to include heart failure, 
hypertensive vascular disease, rheumatoid arthritis, 
peripheral neuritis, was supplied by a private medical clinic 
statement dated in May 1990 and by a private physician in 
April 2005.  


A May 2005 statement from a private physician indicates that, 
essentially, the veteran may have had disorders at the time 
of his death which stemmed from his time as a POW.  He added 
that he initially saw the veteran in 1988.  

In July 2006, the appellant testified that she met, and 
married, the veteran in 1954.  She added that the veteran 
told her in 1954 that he had beriberi when he was released 
from the service.  See page two of hearing transcript 
(transcript).  She added that she believed the veteran had 
heart problems, to include hypertension, when they were 
married.  See page three of transcript.  She essentially 
alleged that her husband, the veteran, had beriberi which 
began during his military service and which contributed to 
his death.  See page four of transcript.  

In September 2004, the RO denied service connection for the 
cause of the veteran's death due to acute beriberi.

Based on a review of the evidence in its entirety, the Board 
notes that the claims file reflects no record of any 
complaints, findings, or treatment for any heart disease or 
beriberi within one year of the veteran's service or in the 
years immediately after his active service.

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.312 (2006).  In short, evidence must be presented showing 
that a service-connected disability is either the principal 
or contributory cause of death.  38 C.F.R. § 3.312.  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  A contributory cause of 
death must be causally connected to death and must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  Id.


Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a) (2006).  These include avitaminosis and 
beriberi.  See 38 C.F.R. § 3.309(c) (2006).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail).


In this case, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  As noted 
above, the veteran died in January 1992; his certificate of 
death provides that the immediate cause of death was acute 
beriberi.  As pointed out by the local RO, the certificate of 
death, which included the cause of death listed as acute 
beriberi, was signed by a "sanitation inspector."  See 
September 2004 rating decision.  

At the time of the veteran's death, service connection was 
not established for any disability.

No competent medical evidence has been submitted to show that 
the acute beriberi noted on the veteran's death certificate 
is linked to service.  There is no evidence of related 
complaints in service.  As to the finding of acute beriberi 
listed as the cause of death, the Board is of the opinion 
that this medical diagnosis, supplied by a sanitation 
inspector, is, at best, suspicious.  In essence, the Board 
seriously doubts the credibility of the supplied diagnosis.  

The appellant testified that the veteran had beriberi since 
he separated from his military service.  However, this 
assertion is unsupported by the competent medical evidence of 
record. Prior to the veteran's death, beriberi had never been 
diagnosed.  There is simply no evidence that the veteran 
contracted beriberi in service or that the claimed heart-
related problems contributed in any way to his death.

As such, there is no competent medical evidence that links 
the veteran's death to any event in service.

The Board recognizes the appellant's assertions that the 
veteran's death was the result of service.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the appellant is not competent to provide an opinion 
requiring medical knowledge, such as questions relating to 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As a result, her own assertions do not 
constitute competent medical evidence that the veteran's 
death was related to his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death and that claim is denied.

Accrued benefits

The appellant seeks entitlement to accrued benefits in this 
case.

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (i.e., 
the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).

The veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  In addition, an application for 
accrued benefits must be filed within 1 year after the date 
of death.  38 C.F.R. § 3.1000(c).

In this case, at the time of the veteran's death in January 
1992, service connection was not in effect for any 
disabilities.  As noted above in this decision, the Board has 
denied the appellant's claim for service connection for the 
cause of the veteran's death.

The appellant's claim for accrued benefits was received at 
the RO in July 2004, more than 10 years after the veteran's 
death.  Pursuant to VA law, the claim for accrued benefits 
was untimely.  Id.  Therefore, the appellant has no legal 
entitlement to accrued benefits.


In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement 
to accrued benefits is denied.

Legal Entitlement to Nonservice-Connected Death Pension

The appellant claims entitlement to VA death benefits based 
upon the recognized service of her husband during World War 
II.  As previously indicated, he died in January 1992.

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

The Secretary shall pay pension for nonservice-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).


In this case, the service department has certified that the 
veteran had the following service:  beleaguered status from 
December 1941 to May 1942, prisoner of war status from May 
1942 to January 1943, no casualty status from January 1943 to 
April 1945, and regular Philippine Army service from April 
1945 to March 1946.  In essence, as reported by the RO in 
September 2004 he had Philippine Commonwealth Army service 
from December 1941 to January 1943, and from April 1945 to 
March 1946.  The service department's determination is 
binding on VA.  The Court has held that the findings by the 
service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  See Venturella v. Gober, 10 Vet. App. 340 (1997); 
Duro v. Derwinski, 2 Vet. App. 530 (1992); see also Dacoron 
v. Brown, 4 Vet. App. 115 (1993).

There is no further contention that the service as verified 
by the service department is erroneous in such a way as to 
warrant a further request to the service department to verify 
or recertify additional military service.

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  Therefore, the Board finds that the 
appellant is not eligible for the requested benefit.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive, and basic eligibility for pension is precluded 
based upon the service of the appellant's spouse.  Therefore, 
the appeal must be denied.  See Sabonis, supra.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to non-service-connected VA death benefits is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


